Citation Nr: 0022948	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-07 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for right ankle 
disability, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to February 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
determination of the issue on appeal has been obtained.

2.  The veteran's right ankle disability is manifested by 
limitation of motion, which more nearly approximates moderate 
rather than marked.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a higher rating for his right ankle 
was placed in appellate status by a Notice of Disagreement 
(NOD) with a November 1998 rating decision, which granted 
service connection and assigned the initial rating award.  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for a higher rating 
for his service-connected right ankle disability is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

The veteran's service medical records (SMRs) reflect that he 
originally suffered a twisting injury to his right ankle in 
March 1997.  A x-ray taken at that time was interpreted to 
show lateral soft tissue swelling.  There was no fracture or 
dislocation seen.  An computed tomogram (CT) scan, dated in 
November 1997, was interpreted to show bony overgrowth, 
possibly soft tissue injury with bleeding that calcified and 
was now incorporated into the bone.  The lateral talar dome 
was described as showing some irregularity suggesting that 
there may be an osteochondral fracture at the site. 

The veteran filed a claim to establish service connection for 
a right ankle disability in July 1998.  He was afforded a VA 
general medical examination in August 1998.  The veteran 
complained of ongoing mild swelling on both sides of the 
ankle and mild pain.  He also reported a limitation of 
motion.  He worked in teaching and did a lot of standing 
which aggravated his ankle.  He was not taking any medication 
for his right ankle pain and had not missed any work.  The 
examiner reported that there was significant loss of motion 
in the right ankle with dorsiflexion to 10 degrees and 
plantar flexion to 35 degrees.  There was some pain on 
dorsiflexion.  The veteran was able to walk on his heels and 
toes without significant difficulty and heel-to-toe gait was 
done without instability.  A x-ray of the right ankle was 
interpreted to show post-traumatic arthritis.  The pertinent 
diagnosis was status post injury to right ankle with post-
traumatic arthritis with limitation of motion.

The veteran was granted service connection for right ankle 
injury with post-traumatic arthritis and limitation of motion 
in November 1998.  He was assigned a 10 percent rating.

The veteran disagreed with the November 1998 rating decision.  
His contention was that he suffered from a marked loss of 
motion in the right ankle that warranted a 20 percent 
disability rating.

The veteran was afforded a VA orthopedic examination in 
January 2000.  The veteran complained of discomfort in the 
right ankle, especially during stair climbing.  He also 
noticed some loss of motion.  He was working out for his 
right ankle and did not take any medications.  Physical 
examination reported that the veteran walked with a normal 
heel-to-toe gait.  Tiptoeing was possible and so was 
squatting without any complaints.  There was mild diffuse 
swelling on both sides of the ankle but there was no 
deformity.  There was no tenderness on palpation on either 
side of the ankle.  Power of motion against resistance was 
good and without any complaints of pain.  The veteran had a 
range of dorsiflexion of 10 degrees without any complaints of 
pain.  Plantar flexion was to 20 degrees, also without any 
complaints.  Inversion was to 20 degrees without pain and 
eversion to 5 degrees without pain.  The examiner stated that 
the veteran did not complain of any pain during the range of 
motion testing.  The ankle pulse was palpable. The examiner 
also stated that x-rays of the right ankle were interpreted 
as normal with no evidence or residual of any fracture or 
bony injuries.  A magnetic resonance image (MRI) was ordered 
but the veteran failed to report for test.  The diagnosis was 
history of injury to right ankle with minimal limitation of 
motion.  There was no evidence of arthritis or objective 
evidence of pain during motion.

The veteran's left ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (1999).  The veteran is 
currently rated as 10 percent disabled.  Under Diagnostic 
Code 5271, a 10 percent rating is applicable where there is 
moderate limitation of motion.  A 20 percent rating is for 
consideration where there is marked limitation of motion.

In regard to the issue of range of motion, the August 1998 VA 
examination reported the veteran's range of motion as 10 
degrees dorsiflexion and 35 degrees plantar flexion.  The 
January 2000 VA orthopedic examination disclosed that the 
veteran had dorsiflexion of 10 degrees, with plantar flexion 
of 20 degrees.  In evaluating range of motion values for the 
right ankle, the Board notes that the standard range of 
motion of the ankle is dorsiflexion from 0 to 20 degrees, and 
plantar flexion from 0 to 45 degrees, see 38 C.F.R. § 4.71, 
Plate II (1999).

In this case, the veteran's dorsiflexion has been measured at 
10 degrees on both VA examinations.  His plantar flexion has 
been measured at 35 degrees and 20 degrees, a measurement 
showing a decline in plantar flexion.  While the veteran's 
plantar range of motion has shown some decrease, the overall 
evidence still is more representative of a moderate 
limitation of motion rather than a marked.  The veteran's 
current limitations are no more than the half the expected 
range of motion as of January 2000.  The veteran's current 
status does not justify an evaluation in excess of 10 
percent.

In determining the degree of limitation of motion, 38 C.F.R. 
§ 4.40 regarding functional loss due to pain and 38 C.F.R. § 
4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is no medical evidence of fatigability or 
incoordination of the ankle.  Some slight swelling has been 
noted upon VA examination.  However, no deformity, atrophy, 
weakness or fatigability has been documented.  Moreover, the 
veteran exhibited no objective signs of pain during range of 
motion testing at the January 2000 VA examination.  
Therefore, with consideration of all pertinent disability 
factors, including weakness, laxity and pain on use or during 
flare-ups, the Board must nevertheless conclude that the 
veteran's current complaints of pain, with limitation of 
motion are contemplated in his current 10 percent rating.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's right ankle 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right ankle disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

